—Crew III,
J. Appeal from an order of the Family Court of Columbia *612County (Czajka, J.), entered January 20, 1999, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 7, to revoke a prior order of probation and placed respondent in the custody of the Columbia County Commissioner of Social Services for a period of 18 months.
Inasmuch as respondent has been released from placement, the instant appeal is moot. As no exception to the mootness doctrine may be discerned (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715), the appeal is dismissed.
Mercure, J. P., Peters, Graffeo and Mugglin, JJ., concur. Ordered thát the appeal is dismissed, as moot, without costs.